By the COURT.
The executor or administrator of an estate of a deceased person has no authority to bid in for the estate, at execution sale, real or personal property levied upon to satisfy an execution issued upon a judgment in favor of the estate. The execution sale of the real estate of the defendant to the plaintiff, as executrix of the estate of Thomas Sedgwick, was therefore void. And as it did not, in law or fact, disturb the defendant in the possession of his land, and the executrix paid no money upon the sale, the defendant had no cause of action against the estate to recover damages resulting from the sale.
Judgment affirmed.